Citation Nr: 1204680	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease, to include as secondary to or aggravated by service-connected right leg disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  After the Board denied the claim in May 2009, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The CAVC issued a June 2011 Memorandum Decision which vacated and remanded the Board's decision insofar as it denied service connection for the left knee disorder on the basis of aggravation or as secondary to service-connected right knee disability, leaving intact the portion of the Board's decision that denied service connection on the basis of direct incurrence or on a presumptive basis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The CAVC determined that the medical opinion of record does not address whether the Veteran's current left knee disorder is secondary to or aggravated by the service-connected right knee disorder.  Development of additional medical opinion consistent with the CAVC decision is required.  

The Veteran should also be asked whether he is working.  If the Veteran is not working, he should be afforded an opportunity to submit a formal claim for a total disability evaluation based on service-connected disability(ies) (TDIU) and should be afforded the opportunity to submit or identify evidence to substantiate that he is unemployed as a result of service-connected disability(ies).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to notify the Veteran and his representative of the type of evidence required to substantiate his claim for service connection for his left knee disorder as secondary to or aggravated by a service-connected right knee disability.   See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Obtain the Veteran's current VA clinical records related to treatment of either knee from October 2007 to the present, to include records related to any device used to support either knee (such as a brace), any device to assist his gait, such as special shoes, orthotic shoe inserts, or the like, or any device provided to support the Veteran's ability to walk (such as a cane).  If the Veteran has received such treatment or assistive device, associate relevant records with the Veteran's claims file or his virtual file.  

3.  Afford the Veteran an opportunity to identify each private provider or any treating non-VA facility rendering treatment since October 2007.  Ask the Veteran to include facilities at which diagnostic examinations, including radiologic examinations, were conducted.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

4.  Following completion of the above, afford the Veteran VA examination of the left knee.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner must indicate that pertinent documents in the claims folders were reviewed.  The examiner should be advised that the Veteran does not argue that he incurred a current left knee disorder in service or within one year following service.  

The examiner must be advised that the Veteran has been granted service connection for the following disabilities of the right leg: (1) shell fragment wound, right lower leg, Muscle Group XI; (2) shell fragment wound, lateral right thigh, Muscle Group XIV; and, (3) residuals, fracture, right fibular head.

The examiner should answer the following questions:

   (a).  What diagnosis(es) should be assigned for the Veteran's left knee disorder(s)?
   
   (b).  Is it at least as likely as not (50 percent, or greater, probability) that the repetitive act of shifting weight to the left knee from the right leg due to service-connected right leg disabilities caused the onset of degenerative changes in the Veteran's left knee, or caused onset of any current left knee disorder, or that service-connected right leg disabilities otherwise caused any current left knee disorder?  
   
   (c).  Is it at least as likely as not (50 percent, or greater, probability) that the repetitive act of shifting weight to the left knee from the right leg due to service-connected right leg disabilities aggravated a left knee disorder, that is, has resulted in permanently increased severity of the left knee disorder beyond the expected natural progression of that disorder, or that service-connected right leg disabilities otherwise aggravated a left knee disorder?
   
The examiner who conducts examination of the Veteran's left knee should discuss the Veteran's contention that shift of weight to the left knee because of right leg pain and disability has caused or aggravated a left knee disorder.  The examiner must comment on the Veteran's lay statements as to onset and severity of the symptoms attributed to the claimed left knee disorder.  

If a question or questions above is/are answered in the negative, the examiner should explain the rationale and support in the literature for the conclusion reached.

If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

